Citation Nr: 0843260	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That decision continued a 10 
percent evaluation for the veteran's service-connected 
bilateral hearing loss, effective from May, 3 1983.  The 
appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

During the pendency of this appeal, in the December 2008 
informal hearing presentation (IHP), the veteran's 
representative appears to assert a claim for service 
connection for tinnitus.  The Board REFERS this undeveloped 
matter to the RO for appropriate action  


FINDINGS OF FACT

At its worse, the veteran manifests Level IX hearing in his 
right ear, and Level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent  
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson,19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in December 2004.  The December 
2004 letter specifically addressed  the evidence necessary to 
substantiate the veteran's increased rating claim, the 
evidence VA would seek to obtain, and the evidence the 
veteran was expected to provide.  The December 2004 letter 
was also sent prior to the initial unfavorable decision by VA 
in May 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met.  Furthermore, a 
August 2006 letter addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a).  Additionally, 
since the RO continued the disability ratings at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating for the veteran's bilateral 
hearing loss, there is no question as to an effective date to 
be assigned, and no further notice is needed.  See Dingess, 
19 Vet. App. 473.  

Additional notice is required in order to satisfy the first 
Pelegrini II element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

As to the first element, the Board notes that the December 
2004 letter requested that the veteran provide evidence 
describing how his service-connected disability had increased 
in severity.  The veteran specifically indicated the effect 
that his disability had on his employment and daily life 
during his January 2005 VA examination.  At his January 2005 
VA examination the veteran asserted that he had trouble 
hearing conversational speech, especially when there was any 
background noise.  A December 2004 letter from the veteran's 
wife also notes that the veteran's hearing is poor, and that 
he sometimes cannot hear her call him even if she screams.  
The veteran further states in his June 2005 notice of 
disagreement that his hearing is such that though he wears 
hearing aides it does not help very much.  The Board finds 
that the notice given and the responses provided by the 
veteran specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with specific notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  Therefore, the 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, the veteran's disability was rated under 
Diagnostic Code 6100 38 C.F.R. §§ 4.85, and also 4.86 for 
exceptional patterns of hearing impairment.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  The Diagnostic Code relies on a single measurement 
or test to establish a higher rating.  See id.  The veteran 
was not provided notice of this as required by Vazquez- 
Flores, 22 Vet. App. 37.  The Board concludes, however, that 
this error was not prejudicial.  The RO provided an 
opportunity to undergo the necessary test at the January 2005 
VA examination and the veteran did so.  Given the nature of 
the veteran's claim and the fact that the RO scheduled him 
for an examination in connection with this claim that the 
veteran underwent, the Board finds that a reasonable person 
would have generally known about the requirements necessary 
to establish a higher rating, including the importance of the 
audiological examination.  Further, the May 2005 rating 
decision and the April 2006 statement of the case (SOC)did 
provided the rating criteria for Diagnostic Codes 6100.  
Therefore, the Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the third element, the August 2006 letter fully 
satisfies the requirements of Vazquez-Flores.  The notice 
letter notified the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability ratings can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
letter further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  The Board finds that the August 2006 letter 
satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Additionally, since the RO continued the 
disability ratings at issue here for the veteran's service-
connected disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for the veteran's bilateral hearing loss, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, 19 Vet. App. 473.  

As to the fourth element, the December 2004 and August 2006 
letters clearly informed the veteran of the types of evidence 
the veteran could submit to substantiate his claim.  The 
December 2004 letter specifically noted that such evidence 
could include statements from a physician or from other 
individuals who were able to describe from their own 
knowledge and personal observations in what manner the 
veteran's disability had worsened.  The letter also indicated 
that the veteran could submit a personal statement describing 
his symptoms, their frequency and severity, and any other 
involvement, extension, and additional disablement caused by 
his disability.  The letter also indicated that the veteran 
should submit any medical evidence in his possession that 
would support his claim for an increased evaluation, and 
advised the veteran to notify VA if there was any other 
information or evidence that he believed would support his 
claim and to provide any evidence pertaining to his claim.  
The August 2006 letter further mentioned that social security 
records and employment records could also be helpful in 
determining the appropriate rating.  As such, the December 
2004 and August 2006 notice letters in this case, fully 
satisfied the fourth element of Vazquez-Flores.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's increased rating claim.  See Pelegrini II, 18 Vet. 
App. 112.  

VA has also satisfied its duty to assist the veteran in the 
development of his claim at every stage of this case.  All 
available service treatment records have been associated with 
the veteran's claims file, and were reviewed by both the RO 
and the Board in connection with the veteran's claim.  
Additionally, the veteran was afforded a VA examination in 
January 2005 to determine the current severity of his 
bilateral hearing loss.  VA has further assisted the veteran 
and his representative by providing them with the April 2006 
SOC.  The SOC informed the veteran and his representative of 
the laws and regulations relevant to the veteran's claim, and 
the reasons for the continuing denial of the veteran's claim.  

In the December 2008 informal hearing presentation (IHP), the 
veteran's representative notes that the veteran's last VA 
examination was conduced in January 2005, almost four years 
ago.  The IHP further contends that the veteran contends that 
his hearing has continued to deteriorate since that time.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
veteran an appropriate VA examination in January 2005 for his 
bilateral hearing loss.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  As will be 
discussed in more detail below, the VA examination report 
addressed the rating criteria, and is adequate upon which to 
base a decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
bilateral hearing loss.  

The January 2005 VA examination indicates that the veteran 
experiences his greatest difficulty hearing conversational 
speech, especially if there is any background noise.  The VA 
examination results yielded measurements of average hearing 
loss of 94 dB in the veteran's right ear, and 31 dB in the 
veteran's left ear.  The veteran exhibited speech recognition 
of 64 percent in the right ear, and 84 percent in the left 
ear.  

The results of the January 2005 VA examination correspond to 
Level VII hearing for the right ear, and level II hearing for 
the left ear.  When those values are applied to Table VII, it 
is apparent that the currently assigned 10 percent evaluation 
for the veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.  In order to obtain a higher 
rating, the veteran would have to exhibit a greater degree of 
hearing loss in one or both ears.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  As the veteran does exhibit puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1,000, 2,000, 3,000 and 4,000 hertz in his right ear, the 
veteran satisfies the requirements of 38 C.F.R. §4.86.  
Application of 38 C.F.R. § 4.86 would correspond to the Level 
IX for the right ear.  The left ear would remain at Level II 
as neither 38 C.F.R. § 4.86(a) or (b) would be applicable.  
When the values of Levels IX and II are applied to Table VII, 
which would be the most beneficial to the veteran, it is 
again apparent that the currently assigned 10 percent 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss.  Thus, the Board finds that the current 10 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher initial evaluation at this time.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the veteran's exceptional disability picture exhibits 
other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  Additionally, the Board finds that the rating 
criteria to evaluate his bilateral hearing loss reasonably 
describes the veteran's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also observes the veteran's representative's 
contention that because the most recent VA examination was in 
January 2005, thus a current VA examination to evaluate the 
veteran's current level of disability is required before the 
Board makes its final determination in this appeal.  The 
Board does acknowledge that it has been almost four years 
since the veteran's last examination, which was in January 
2005.  Generally, when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
 VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the veteran and his representative that 
the veteran's bilateral hearing loss has gotten worse since 
his last VA examination.  Cf. Caffrey, 6 Vet. App. at 381 
(appellant presented a letter from his rehabilitation 
counselor suggesting that the appellant's condition had 
become worse, and also presented a private examination 
report, prepared during the pendency of the appeal which also 
suggested that the appellant's condition was more severe than 
his rating indicated.  Thus, the appellant had presented 
evidence indicating both that there had been a material 
change in his condition and that his current rating was 
insufficient.  Therefore, current VA examination was 
warranted).  Because the veteran in this case has not 
presented any evidence indicating that there has been a 
material change in his disability or that the current rating 
may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2008); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the January 2005 VA examination was adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a disability rating in 
excess of 10 percent for the veteran's bilateral hearing loss 
have not been met.  The benefit sought on appeal is 
accordingly denied.





ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


